 In the Matter of SussEX HATS,INC.andUNITED HATTERS,CAP ANDMILLINERYWORKERS INTERNATIONAL UNION LOCAL 88 (A. F.L.)Case No. R-2581.-Decided July 7, 1941.Jurisdiction:.ladies' hat manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition; election necessary.Unit Appropriatefor CollectiveBargaining:all production employees of theCompany, including shippers and packers, but excluding executives, foremen,foreladies, assistant foremen and assistant foreladies, designers, and main-tenance and clerical employees.Mr. Jacob E. Hurwitz,of New York City, for the Company.Mr. George Roewer,of Boston, Mass., for the United.Mr. Joseph C. Gill,of counsel to the Board.DECISIONAND ,DIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 19, 1941, United Hatters, Cap and Millinery WorkersInternational Union, Local 88 (A. F. L.), herein called the United,filed with the Regional Director for the First Region (Boston,Massachusetts) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of Sus-sex Hats, Inc., Holyoke, Massachusetts, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On May. 9, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On May 12, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the United.Pursuant to notice, a hearing was held on May 21, 1941, at Holyoke,3.3N. L. R. B., No. 33.140 SUSSEXHATSI,PM.141Massachusetts,before Edward Schneider, the Trial Examiner dulydesignated by the Chief Trial Examiner.Both the Company and theUnited were represented by counsel and participated in the hearing..Full opportunity to be heard, to examine and cross-examine witnesses,'and to introduce evidence bearing on the issues was afforded all parties.At the hearing the, Company sought to introduce evidence to prove thatthe United was not a labor "organization within the meaning of the,Act,and in this connection further offered to prove by a letter, articles,and testimony that the United did not intend to bargain collectively forthe Company's employees, but, instead, intended to force the Companyto move its plant to New York City. This evidence was rejected bythe Trial Examiner.During the course of the hearing, the TrialExaminer made various rulings on motions and on other objections tothe admission of evidence.The Board has reviewed all the rulings oftheTrialExaminer, and finds ''that no prejudicial errors werecommitted.The rulings are hereby affirmed.On June 18, 1941, the Company filed a motion.for a rehearing, forthe purpose of affording the Company an opportunity to presentevidence relating to the'matters covered by its offer of proof herein-above described.The Board, having considered the motion for re-hearing and the brief in. support thereof, affirms the ruling of the TrialExaminer in excluding such evidence and hereby denies the motionfor rehearing..Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSussex Hats, Inc., a Massachusetts corporation, is engaged in thebusiness of manufacturing ladies' hats at Holyoke, Massachusetts. -The Company also maintains a New York office. The principal rawmaterials used by.the Company are felt bodies, straw braids, ribbons,and flowers.During the year 1940 the Company's purchases amountedto over $100,000.Approximately 95 per cent of the raw materialspurchased and used were received from places outside the State ofMassachusetts.During this same period the Company sold over$200,000 worth of such products, approximately 95 per cent of whichwere shipped to destinations outside the State of Massachusetts.The Company stipulated at the hearing that it was engaged ininterstate commerce.H. THEORGANIZATION INVOLVEDUnited Hatters, Cap and Millinery Workers International Union,Local88, is a,labororganization affiliated with the American Federa- 142DECISIONSOF NATIONALLABOR-RELATIONS BOARDtion of Labor. It admits to its membership employees of the Companyat its Holyoke, Massachusetts, plant.III.THE QUESTION CONCERNING REPRESENTATIONThe United requested the Company to recognizeit as exclusiverepresentativeof the employees of the Companylocated atHolyoke,Massachusetts.The Companyrefused to recognizethe United.Astatement., of,-theRegional..Director,introduced--in evidence -at thehearing, showsthat the Unitedrepresents a substantial number ofemployees in the unitalleged tobe appropriate.'We findthat a question has-arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE, QUESTION CONCERNING REPRESENTATIONUPON COMMERCE,We find that the question concerning representation which hasarisen occurring in connection with the operations of the Company,described in Section 1, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and..tends to lead to labor disputes burdening and obstructing commerce.and the free flow of commerce.--V.THE APPROPRIATE UNITThe United contends that the appropriate unit consists of. all pro-duction employees of the Company at its Holyoke plant,including-packers and shippers, but excluding executives,foreman,foreladies,assistant foremen and assistant foreladies, designers, and maintenanceand clerical employees. - The Company contends that the trimmers,stitchers, preparers, blockers, and sprayers should constitute the ap-'. propriate unit, and that the cutters, shippers, and straw operators,whom the United wants included in the unit, should be excluded from,the unit.The only dispute concerns the cutters, shippers, and strawoperators.The cutters involved in this dispute,are engaged in cutting veils-.and .trimmings which are attached to, the hats.They are listed on the:pay-roll list as trimming cutters.The Company wants them excludedbecause it feels their inclusion in the unit may cause shrinkage andlosses in materials.Shippers are engaged ' in packing and shipping.iA statement by the Regional Director recites that the United submitted to the RegionalDirector 93 membership cards.Ninety of these 93 cards appear to bear genuine originalsignatures,85 of which appear on the Company's pay roll for the week ending April 19,1941,in the unit defined in the petition., Said pay roll showed a total of 150 employeesin the specified unit.Of the-85 cards above referred to, 77 were dated in February, March,and April, 1941. SUSSEX HATS.143the `hats, and they also perform a production operation called."hot-blocking." .The Company wants the shippers excluded from the unitbecause the shippers know the names of their customers.The strawoperators are skilled workers engaged in sewing braids together tomake the straw-hat bodies.The straw,operators work only 4 or 5months a year,their work being seasonal.All the otheremployeesof-the Company are employed thewholeyear.The Company seeksto exclude the straw..operators because they are skilled workers whowork-on-1v-4 or-5'months^a year.:The cutters,shippers,and straw operators are all engaged,at leastin part,in production work.They are all eligible for membershipin the United,are customarily organizedby the United,and havemanifested a desire to be represented by theUnited.We shall includethem'in :the appropriate: unit.We find that all production employees of the Company,includingshippers and packers,but excluding executives,foremen,foreladies,assistant foremen and assistant foreladies;designers,and maintenanceand clerical employees,constitute a unit appropriate for the purposesof collective bargaining,and that said unit will insure to employeesof the Company the full benefit of theirrightto self-organization andto collective bargaining,and otherwise effectuate the policies of, theAct.VIA"THE'^DETERMINATION;.qREPRESENTATIVESWe find that the question which has arisen concerning the represen-tation of employees of the Company can best be resolved by, and weshall accordingly direct, an election by secret ballot.The United re-quested that the eligibility of employees to vote be determined by theCompany's pay roll for the week ending April 4, 1941,'because theseasonalemployees are usually laid off around the middle of April.The Company took no position with respect to the eligibility date.We shall direct that all employees of the Company in the appropriateunit whose names appear on the Company's pay roll of April 4, 1941,subject to such limitations and additions as are set forth in the Direc-tion;'shall be eligible to vote in tl e election.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Sussex Hats, Inc., Holyoke, Massachusetts,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All production employees of the Company, including packers andshippers, but excluding executives 'foremen, foreladies, assistant fore- 144men and assistant foreladies; designers, and'maintenance' and clericaiemployees, constitute a unit appropriate forthe purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of. National- LaborRelations Board Rules and Regulations=Series 2, as amended, it isherebyDIRECTEDthat,as part of the investigation authorized by the Boardto ascertain representatives for, purposes of collective bargaining withSussex Hats, Inc., Holyoke,Massachusetts,an election by secret ballotshall be conducted as soon as possible, but not later than thirty (30).days from the date of this. Direction,under the direction and super-vision of the Regional Director,for the First Region;.acting in thismatter as agent for the National Labor Relations.Board, and subject to.Article III5Section 9,of said Rules and Regulations,.among all pro=duction employees of Sussex Hats; Inc., Holyoke,Massachusetts, whowere employedby the Company .during:the pay-roll.period endingApril4, 1941, including packers and shippers, employeeswho did notwork duringsaid pay-roll period.because they were in or on vacationor in the activemilitaryservice ortraining of the UnitedStates, ortemporarily laid off;but excluding'executives,foremen, foreladies.assistant foremen and assistant foreladies,designers,maintenance andclerical employees, and employees who have since quit or been dis-charged for cause, to determinewhether-theydesire'to be representedby UnitedHatters, Cap and MillineryWorkersInternationalUnion,Local 88, affiliated with the American Federation of Labor for the puiposes of collectivebargaining.